In a proceeding pursuant to CPLR article 78 inter alia to review respondents’ determination disapproving petitioner’s proposed subdivision plat, petitioner appeals from so much of a judgment of the Supreme Court, Suffolk County, entered December 4, 1975, as, upon renewal, adhered to a prior determination which granted respondents’ motion to dismiss the proceeding on the ground that it was barred by the passage of time, and dismissed the proceeding. Proceeding remitted to Special Term to hear and report as to when respondents’ decision of September 5, 1974 was filed. Special Term is to file its report with all convenient speed. The appeal is held in abeyance in the interim. Respondents have failed to establish the date on which their decision of September 5, 1974, disapproving petitioner’s application, was Sled in their office so as to commence the running of the applicable Statute of Limitations (see Town Law, § 282). Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.